Citation Nr: 0840398	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-11 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1952 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the RO 
which, in part, denied service connection for tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's tinnitus is at least as likely as not a 
disorder due to acoustic trauma in service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within any applicable presumptive period 
subsequent to discharge from service, of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

In this case, the veteran's service medical records and all 
VA medical records have been obtained and associated with the 
claims file.  The veteran was examined by VA during the 
pendency of the appeal and was afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a) (West 2002), the Secretary 
must consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  


Discussion & Analysis

The veteran contends that he has had tinnitus for many years 
and believes that it is related to his exposure to acoustic 
trauma as a combat engineer during the Korean Conflict.  The 
veteran asserted that he did not have insurance or sufficient 
funds to seek medical attention for his hearing problems 
since service and learned to live with his ear problems.  

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any ear 
problems or tinnitus in service.  Likewise, the veteran made 
no mention of any hearing problems or tinnitus when seen by 
VA since his discharge from service, nor was tinnitus or any 
pertinent ear abnormalities noted on any of the numerous 
medical reports and examinations subsequent to service prior 
to a VA examination in August 2005.  

When examined by VA in August 2005, the examiner noted that 
the veteran was exposed to acoustic trauma in combat during 
the Korean Conflict and had some noise exposure in various 
jobs subsequent to service.  Audiological finding showed that 
the veteran had bilateral hearing loss which, the examiner 
opined, was at least as likely as not related to acoustic 
trauma in service.  The examiner also indicated that the 
veteran denied any history of tinnitus.  By rating action in 
August 2005, the RO granted service connection for bilateral 
hearing loss due to acoustic trauma, and denied service 
connection for tinnitus on the basis that the veteran denied 
that he had tinnitus at present.  

However, in his substantive appeal, the veteran reported that 
he has had tinnitus off and on since service, and that the 
examiner may have misunderstood him when he described the 
ringing in his ears.  The veteran reiterated that he has had 
recurring tinnitus since service.  

As indicated above, the evidence of record shows no findings, 
treatment, or diagnosis of tinnitus in service, and that the 
veteran did not report any ringing in his ears until many 
years after service.  However, the evidence showed that the 
veteran was a combat engineer during the Korean Conflict.  
Further, a VA audiologist opined that it was at least as 
likely than not that the veteran's hearing loss was caused by 
exposure to acoustic trauma in service.  

It is presumably not possible at this point to determine to 
what extent the veteran's tinnitus may be attributed to noise 
exposure in service versus some other etiology.  That leaves 
some doubt as to whether it is more likely due to service or 
more likely due to some other cause.  Further, there is no 
evidence, either positive or negative, that the veteran's 
tinnitus is not related to his service-connected high 
frequency sensorineural hearing loss.  

The Board has considered the veteran's statements that he has 
had chronic tinnitus for many years.  In this regard, the 
Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005) (noting that the veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events).  In the present case, the Board has not 
discovered any internal inconsistencies in the veteran's 
contentions.  Further, his claims do not appear inherently 
implausible when considering the places, types and 
circumstances of his service as shown by his service record.  
See 38 U.S.C.A. § 1154(a).  Therefore, he is deemed credible 
in reporting a continuity of ringing in his ears since 
service.  With respect to the August 2005 VA opinion, it is 
clear that the examiner gave no positive opinion regarding 
the relationship of tinnitus to the veteran's military 
service because at that time the veteran reportedly denied 
having the disorder.  However, the veteran later explained in 
his substantive appeal dated in April 2006 that he may have 
misunderstood the examiner's question because he did have 
ringing in his ears.  Notably, lack of contemporaneous 
records showing hearing loss in service or in close proximity 
thereto clearly were not deemed significant enough in this 
case for the VA examiner to not relate the veteran's hearing 
loss to his exposure to acoustic trauma in service.  In view 
of the foregoing including the veteran's later statements 
regarding what transpired at the examination and the other 
evidence of record as set forth above, and resolving any 
doubt on this issue in the veteran's favor, it is concluded 
that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


